SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement Pursuant to Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 SENTIO HEALTHCARE PROPERTIES, INC. (Name of Subject Company) MPF NORTHSTAR FUND 2, LP; MPF INCOME FUND 26, LLC; MPF FLAGSHIP FUND 15, LLC; MPF BADGER ACQUISITION CO. II, LLC; MPF PLATINUM FUND, LP; MPF OPPORTUNITY FUND, LP; MPF INCOME FUND 24, LLC; MPF DEWAAY FUND 7, LLC; MPF DEWAAY PREMIER FUND 4, LLC; MP VALUE FUND 7, MPF FLAGSHIP FUND 13, LLC; MPF FLAGSHIP FUND 9, LLC; MP INCOME FUND 16, LLC; MPF DEWAAY FUND 8, LLC; MPF FLAGSHIP FUND 14, LLC; AND MACKENZIE PATTERSON FULLER, LP (Bidders) SHARES OF COMMON STOCK (Title of Class of Securities) None or unknown (CUSIP Number of Class of Securities) Copy to: Christine Simpson Chip Patterson, Esq. MacKenzie Patterson Fuller, LP MacKenzie Patterson Fuller, LP 1640 School Street 1640 School Street Moraga, California94556 Moraga, California94556 (925) 631-9100 ext. 1024 (925) 631-9100 ext. 1006 (Name, Address, and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Bidder) Calculation of Filing Fee Transaction Amount of Valuation* Filing Fee * For purposes of calculating the filing fee only.Assumes the purchase of 1,000,000 Shares at a purchase price equal to $2.50 per Share in cash [] Check box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form or Registration Number: Filing Party: Date Filed: [] Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes below to designate any transactions to which the statement relates: [X] third party tender offer subject to Rule 14d-1. [] issuer tender offer subject to Rule 13e-4. [] going private transaction subject to Rule 13e-3 [] amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer: [ ] TENDER OFFER This Tender Offer Statement on Schedule TO relates to the offer (the “Offer”) by: MPF Northstar Fund 2, LP; MPF Income Fund 26, LLC; MPF Flagship Fund 15, LLC; MPF Badger Acquisition Co. II, LLC; MPF Platinum Fund, LP; MPF Opportunity Fund, LP; MPF Income Fund 24, LLC; MPF DeWaay Fund 7, LLC; MPF DeWaay Premier Fund 4, LLC; MP Value Fund 7, MPF Flagship Fund 13, LLC; MPF Flagship Fund 9, LLC; MP Income Fund 16, LLC; MPF DeWaay Fund 8, LLC; MPF Flagship Fund 14, LLC (collectively the “Purchasers”) to purchase up to 1,000,000 shares of common stock (the “Shares”) in Sentio Healthcare Properties, Inc. (the “Corporation”), the subject company, at a purchase price equal to $2.50 per Share, less the amount of any dividends declared or made with respect to the Shares between February 8, 2012 (the “Offer Date”) and March 28, 2012 or such other date to which this Offer may be extended (the “Expiration Date”), upon the terms and subject to the conditions set forth in the Offer to Purchase dated February 8, 2012 (the “Offer to Purchase”) and the related Assignment Form, copies of which are attached hereto as Exhibits (a)(1) and (a)(2), respectively.As noted above, the Offer price would be subject to reduction for dividends made or declared prior to the Expiration Date.Any dividends made or declared after the Expiration Date, by the terms of the Offer and as set forth in the Assignment Form, would be assigned by tendering Shareholders to the Purchasers.MacKenzie Patterson Fuller, LP is named as a bidder herein because it is deemed to control the Purchasers, but is otherwise not participating in the offer described in this schedule. In the event of a price reduction resulting from a Corporation dividend declared or made after the Offer Date and before the Expiration Date, as described above, the Purchasers will file an amendment to this Schedule TO reflecting such reduction and will, to the extent necessary, extend the Expiration Date to assure there is a minimum ten business day period following the amendment before the Offer expires. Tender of Shares will include the tender of any and all securities into which the Shares may be converted and any securities distributed with respect to the Shares from and after the Offer Date.Purchasers are entitled to all proceeds that are paid on or after the Expiration Date from or as a result of any claim, litigation, class or derivative action brought by or for the benefit of the tendering Shareholders with respect to the transferred Shares, regardless of when the claims asserted and such action accrued. The Corporation had 3,562 holders of record owning an aggregate of 12,939,066 Shares as of November 9, 2011, according to its Quarterly Report on Form 10-Q for the fiscal year ending September 30, 2011.The Purchasers and their affiliates currently beneficially own 5,000 Shares, or 0.04% of the outstanding Shares.The 1,000,000 Shares subject to the Offer constitute 7.73% of the outstanding Shares.Consummation of the Offer, if all Shares sought are tendered, would require payment by the Purchasers of up to $2,500,000 in aggregate purchase price, which the Purchasers intend to fund out of their current working capital. The address of the Corporation’s principal executive offices is 189 South Orange Ave., Suite 1700, Orlando, FL 32801, and its phone number is (407) 999-7649. The information in the Offer to Purchase, including all schedules and annexes thereto, is hereby expressly incorporated herein by reference in response to all the items of this Statement. Item 12.Exhibits. (a)(1) Offer to Purchase dated February 8, 2012 (a)(2) Assignment Form (a)(3) Form of Letter to Shareholders dated February 8, 2012 (a)(4) Form of advertisement in Investor’s Business Daily (b)- (h) Not applicable. Item 13.Information Required by Schedule 13E-3. Not applicable. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 8, 2012 MPF Northstar Fund 2, LP; MPF Income Fund 26, LLC; MPF Flagship Fund 15, LLC; MPF Badger Acquisition Co. II, LLC; MPF Platinum Fund, LP; MPF Opportunity Fund, LP; MPF Income Fund 24, LLC; MPF DeWaay Fund 7, LLC; MPF DeWaay Premier Fund 4, LLC; MP Value Fund 7, MPF Flagship Fund 13, LLC; MPF Flagship Fund 9, LLC; MP Income Fund 16, LLC; MPF DeWaay Fund 8, LLC; MPF Flagship Fund 14, LLC By: MacKenzie Patterson Fuller, LP, Manager/General Partner By: /s/ Chip Patterson Chip Patterson, Senior Vice President MACKENZIE PATTERSON FULLER, LP By:/s/ Chip Patterson Chip Patterson, Senior Vice President
